     Case 2:16-cv-02525-MMD-NJK Document 349 Filed 01/15/20 Page 1 of 5




W. West Allen (Nev. Bar No. 5566)
HOWARD & HOWARD ATTORNEYS PLLC
3800 Howard Hughes Parkway, Suite 1000
Las Vegas, NV 89169
Tel: (702) 257-1483
Email: wwa@h2law.com

Attorneys for Defendants Hikma
Pharmaceuticals USA Inc. and Hikma
Pharmaceuticals International Limited


Michael D. Rounds (Nev. Bar No. 4734)
Ryan J. Cudnik (Nev. Bar No. 12948)
BROWNSTEIN HYATT FARBER SCHRECK, LLP
5371 Kietzke Lane
Reno, NV 89511
Tel: (775) 324-4100
Email: mrounds@bhfs.com, rcudnik@bhfs.com

Attorneys for Defendants Dr. Reddy’s Laboratories,
Inc. and Dr. Reddy’s Laboratories, Ltd.


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

 AMARIN PHARMA, INC. and AMARIN                   Case No. 2:16-cv-02525- MMD-NJK
 PHARMACEUTICALS IRELAND
 LIMITED,                                         (Consolidated with 2:16-cv-02562-MMD-
                                                  NJK)
       Plaintiffs,
                                                  APPENDIX OF DDX NUMBERS AND
         vs.                                      CORRESPONDING DX EXHIBIT
 HIKMA PHARMACEUTICALS USA INC.                   NUMBERS USED IN THE CROSS
 et al.,                                          EXAMINATION OF STEVE
                                                  KETCHUM, Ph.D.
       Defendants.



                            Ketchum Cross Demonstrative Key

 DDX Slide
 Number              DX Number & Page
 DDX2.1              DX 1809-000009
 DDX2.2              DX 1809-000009

                                              1
   Case 2:16-cv-02525-MMD-NJK Document 349 Filed 01/15/20 Page 2 of 5




DDX Slide
Number         DX Number & Page
DDX2.3         DX 1809-000012
DDX2.4         DX 1809-000012
DDX2.5         DX 2255-000001
DDX2.6         DX 2255-000001
DDX2.7         DX 2255-000001
DDX2.8         ECF No. 331
DDX2.9         DX 1814
DDX2.10        DX 1814-000002
DDX2.11        DX 1814-000002
DDX2.12        DX 1814-000002
DDX2.13        DX 1814-000002
DDX2.14        DX 1814-000002
DDX2.15        DX 1814-000007
DDX2.16        DX 1814-000010
DDX2.17        DX 1814-000010
DDX2.18        DX 1814-000010
DDX2.19        DX 1814-000010
DDX2.20        DX 1814-000010
DDX2.21        DX 1829; DX 2241
DDX2.22        DX 1829; DX 2241
DDX2.23        DX 1829-000004
DDX2.24        DX 1829-000004-5
DDX2.25        DX 1829-000004-5
DDX2.26        DX 1829-000004-5
DDX2.27        DX 1829-000005
DDX2.28        DX 1829-000006
DDX2.29        DX 1829-000006, 7
DDX2.30        DX 1829-000007
DDX2.31        DX 1538-000001
DDX2.32        DX 1538-000001, 3
DDX2.33        DX 1829-000011
DDX2.34        DX 1829-000011
DDX2.35        DX 1829-000006, 7
DDX2.36        DX 1829-000006
DDX2.37        DX 1829-000010
DDX2.38        DX 1829-000010
DDX2.39        Demonstrative on DX 1814, DX 1829, DX 2241
DDX2.40        ECF No. 327
DDX2.41        DX 1800


                                      2
   Case 2:16-cv-02525-MMD-NJK Document 349 Filed 01/15/20 Page 3 of 5




DDX Slide
Number         DX Number & Page
DDX2.42        DX 1800-000003
DDX2.43        DX 1800-000010
DDX2.44        DX 1800-000012
DDX2.45        DX 1800-000013
DDX2.46        DX 2104-000001
DDX2.47        DX 2104-000013
DDX2.48        DX 2104-000001
DDX2.49        DX 2104-000009
DDX2.50        DX 2104-000009
DDX2.51        DX 2104-000009
DDX2.52        DX 1816-000001
DDX2.53        DX 1816-000080
DDX2.54        DX 1816-000081
DDX2.55        DX 1816-000083
DDX2.56        DX 1816-000085
DDX2.57        DX 1837; DX 1836
DDX2.58        DX 1836-000006
DDX2.59        DX 1558-000004, 5
DDX2.60        DX 1558-000001
DDX2.61        DX 1836-000070
DDX2.62        DX 1836-000070
DDX2.63        DX 1836-000071
DDX2.64        DX 1836-000071
DDX2.65        DX 1836-000071
DDX2.66        DX 1836-000071
DDX2.67        DX 1836-000071
DDX2.68        DX 1836-000072
DDX2.69        DX 1836-000073
DDX2.70        DX 1836-000080
DDX2.71        DX 1836-000081
DDX2.72        DX 1836-000081
DDX2.73        DX 1838-000001
DDX2.74        DX 1838-000008
DDX2.75        DX 1838-000009
DDX2.76        DX 2252-000001
DDX2.77        DX 2252-000009
DDX2.78        DX 2252-000062
DDX2.79        DX 2252-000062
DDX2.80        DX 2252-000063


                                   3
     Case 2:16-cv-02525-MMD-NJK Document 349 Filed 01/15/20 Page 4 of 5




 DDX Slide
 Number              DX Number & Page
 DDX2.81             DX 2226-000001
 DDX2.82             DX 2226-000006
 DDX2.83             DX 2235
 DDX2.84             DX 2235-000070
 DDX2.85             DX 2247-000001; DX 2248-000001
 DDX2.86             DX 2247-000004; DX 2248-000004
 DDX2.87             DX 2267
 DDX2.88             Summary Exhibit DX 2299

Dated this 15th day of January, 2020.          Respectfully submitted,

/s/ Claire A. Fundakowski                      /s/ Michael D. Rounds
W. West Allen (Nev. Bar No. 5566)              Michael D. Rounds (Nev. Bar No. 4734)
HOWARD & HOWARD ATTORNEYS                      Ryan J. Cudnik (Nev. Bar No. 12948)
PLLC                                           BROWNSTEIN HYATT FARBER
                                               SCHRECK, LLP
3800 Howard Hughes Parkway, Suite 1000         5371 Kietzke Lane
Las Vegas, NV 89169                            Reno, NV 89511
Tel: (702) 257-1483                            Tel: (775) 324-4100
Email: wwa@h2law.com                           Email: mrounds@bhfs.com,
                                               rcudnik@bhfs.com
George C. Lombardi (admitted pro hac vice)
WINSTON & STRAWN LLP                           Constance S. Huttner (admitted pro hac vice)
35 W. Wacker Drive                             Frank D. Rodriguez (admitted pro hac vice)
Chicago, IL 60601                              James Barabas (admitted pro hac vice)
Tel: (312) 558-5969                            Caroline Sun (admitted pro hac vice)
Email: glombard@winston.com                    Beth Finkelstein (admitted pro hac vice)
                                               WINDELS MARX LANE &
Charles B. Klein (admitted pro hac vice)       MITTENDORF, LLP
Claire A. Fundakowski (admitted pro hac        1 Giralda Farms, Suite 100
vice)                                          Madison, NJ 07940
WINSTON & STRAWN LLP                           Tel: (973) 966-3200
1700 K Street N.W.                             Email: chuttner@windelsmarx.com,
Washington, D.C. 20006                         frodriguez@windelsmarx.com,
Tel: (202) 282-5000                            jbarabas@windelsmarx.com,
Email: cklein@winston.com,                     csun@windelsmarx.com,
cfundakowski@winston.com                       bfinkelstein@windelsmarx.com

Eimeric Reig-Plessis (admitted pro hac vice)   Attorneys for Defendants Dr. Reddy’s
WINSTON & STRAWN LLP                           Laboratories, Inc. and Dr. Reddy’s
101 California Street                          Laboratories, Ltd.
San Francisco, CA 94111
Tel: (415) 591-6808
Email: ereigplessis@winston.com

Attorneys for Defendants Hikma
Pharmaceuticals USA Inc. and Hikma
Pharmaceuticals International Limited


                                               4
     Case 2:16-cv-02525-MMD-NJK Document 349 Filed 01/15/20 Page 5 of 5




                              CERTIFICATE OF SERVICE
       Pursuant to FRCP 5(b), I hereby certify that I am an employee of BROWNSTEIN
HYATT FARBER SCHRECK, LLP, and that on the 15th day of January, 2020, I served the
document entitled, APPENDIX OF DDX NUMBERS AND CORRESPONDING DX
EXHIBIT NUMBERS USED IN THE CROSS EXAMINATION OF STEVE KETCHUM,
Ph.D., on counsel of record through the CM/ECF system.


                                           /s/ Jeff Tillison
                                          Employee of Brownstein Hyatt Farber
                                          Schreck, LLP




                                            5
